STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1046
VERSUS

ANTONIO D. DUMAS NOVEMBER 29, 2022
In Re: State of Louisiana, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. DC-21-04543.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. Prior incidents of abusive behavior against
dating partners are admissible without the necessity of a
hearing under La. Code Evid. art. 412.4. See State v. Mayeux,
2019-00369 (La. 1/29/20), 2020 WL 508655, cert. granted,
judgment vacated on other grounds, Mayeux v. Louisiana, 590 U.S.
—_, 141 S.ct. 225, 208 L.Ed.2d 1 (2020). See also State v.
Piper, 2018-1796 (La. App. lst Cir. 9/27/19), 287 So.3d 13. The
prior incidents of domestic abuse by the defendant against the
victim fit squarely within the confines of Article 412.4 and are
independently relevant to establish the defendant’s violent
proclivities and the volatile nature of his relationship with
the victim. Further, these prior incidents of domestic abuse
are independently relevant, not to prove defendant’s bad
character; but rather to show, among other purposes, motive,
intent, and opportunity. See La. Code Evid. art. 404(B); State
v. Taylor, 2016-1124, 2016-1183, (La. 12/1/16), 217 So.3d 283,
288-91. Thus, the probative value of the evidence outweighs the
danger of unfair prejudice. Accordingly, the district court
abused its discretion when it determined that the incidents of
domestic abuse involving the defendant and the victim are
inadmissible. Accordingly, the district court’s decision is
reversed and this matter is remanded for further proceedings in
accordance with this court’s ruling.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A. Cal)

DEPUTY CLERK OF COURT
FOR THE COURT